Citation Nr: 0203096	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  99-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 10, 1995 
for a 70 percent rating of the service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from May 1965 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO) December 1996 decision which 
increased the rating of the service-connected PTSD from 0 to 
30 percent, effective April 5, 1996.  As noted above, the 
Phoenix RO now has jurisdiction of this case.

In September 1997, the rating of the service-connected PTSD 
was increased from 30 to 70 percent, and the effective date 
for the award of that rating was established by the RO from 
July 10, 1995.  In an increased rating claim, a veteran is 
generally presumed to be seeking the maximum benefit 
available (see AB v. Brown, 6 Vet. App. 35, 38 (1993)); yet, 
in this case, the veteran appears clearly satisfied with the 
70 percent rating, which he specifically requested in his 
July 1997 written correspondence to the RO; no argument 
regarding inadequacy of the 70 percent rating assigned his 
service-connected PTSD has been received from or on his 
behalf (although he filed a claim of total disability rating 
based on individual unemployability due to service-connected 
disability, he withdrew that claim in December 2000, 
reporting that he was employed).  Thus, the claim for 
increased rating of PTSD has been satisfied and no longer 
remains a matter in controversy.  

Although the RO indicated, in the September 1997 rating 
decision, that the veteran's appeal with regard to the issue 
of an earlier effective date for an increased rating of the 
service-connected PTSD was resolved in view of assigning that 
disability a 70 percent from July 10, 1995, the September 
1997 favorable action by the RO did not in fact represent a 
grant of the maximum available benefit relative to the 
earlier effective date claim.  Specifically, the September 
1997 RO rating decision, awarding the requested 70 percent 
rating for PTSD from July 10, 1995 (which represents an 
effective date earlier than the previously established date 
of April 5, 1996) does not abrogate the pending appeal, as 
the veteran remains in disagreement with the effective date 
of July 10, 1995.  Thus, the claim of entitlement to an 
earlier effective date for a 70 percent rating of the 
service-connected PTSD remains on appeal and is properly 
listed on the title page above.

The Board notes that the veteran also perfected timely appeal 
from a February 1999 RO rating decision, which found that 
there was no clear an unmistakable error (CUE) in an October 
1983 RO rating decision which granted service connection for 
PTSD and assigned it a noncompensable rating from the 
effective date of award of service connection (May 27, 1983).  
However, at his December 2001 Travel Board hearing, he 
withdrew his appeal on the CUE claim.  See 38 C.F.R. § 20.204 
(2001).

In November 2001, additional records were associated with the 
file, consisting of an August 2001 opinion from a VA 
physician, and September 2001 records from the Social 
Security Administration and the U.S. Office of Personnel 
Management.  Initial consideration of this material by the RO 
has not been waived by or on behalf of the veteran.  However, 
as such material does not make any reference with regard to 
the issue remaining on appeal (earlier effective date for an 
award of a 70 percent rating for PTSD), referral thereof to 
the RO for initial consideration is unwarranted in this case.  
38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  By decision in October 1983, the RO granted service 
connection for PTSD, assigning it a noncompensable rating, 
effective May 27, 1983; timely notice of disagreement was 
received in January 1984 and a statement of the case was 
issued in February 1984, but timely substantive appeal was 
not filed; thus, the October 1983 decision became final.

2.  In June 1985, the veteran filed a claim for increased 
rating of his service-connected PTSD, but he abandoned the 
claim by failing to submit or identify evidence in support of 
the claim within 1 year after it was requested by the RO 
later in June 1985.

3.  On September 3, 1996, the veteran filed a claim for 
increased, compensable rating of his service-connected PTSD, 
identifying and submitting various medical records in support 
of the claim.

4.  By decision in September 1997, the RO assigned the 
veteran's service-connected PTSD a 70 percent rating, 
effective July 10, 1995, the date it was factually 
ascertainable that the criteria for such rating had been met.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 10, 1995 
for a 70 percent rating of the service-connected PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
as to the claim of entitlement to an effective date earlier 
than July 10, 1995 for the award of a 70 percent rating for 
the service-connected PTSD.  The duty to assist under VCAA 
has been fulfilled as all evidence and records identified by 
the veteran as plausibly relevant to the claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is needed to comply with the 
requirements of VCAA regarding development of the veteran's 
earlier effective date claim.  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.  

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within a year from the 
date sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a) (2001).  

Service connection for PTSD was granted by RO decision in 
October 1983, and a noncompensable rating was assigned, 
effective May 27, 1983, the date of receipt of the veteran's 
claim.  In January 1984, the veteran filed timely notice of 
disagreement with the regard to the noncompensable rating 
assigned his PTSD, and a statement of the case addressing 
that matter was issued in February 1984.  However, timely 
substantive appeal had not been filed.  Thus, the October 
1983 rating decision became final; it is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2001).

In June 1985, the veteran submitted written correspondence, 
seeking an increased, compensable rating for his service-
connected PTSD.  

By June 17, 1985 letter mailed to his address of record, the 
RO requested the veteran to submit evidence in support of his 
increased rating claim; he was informed that if he failed to 
submit evidence within 1 year, any increased benefits to 
which he may be entitled would not be payable earlier than 
the date of receipt of evidence establishing entitlement; no 
response was received from or on the veteran's behalf.  

On September 3, 1996, the veteran filed a claim for increased 
rating of his service-connected PTSD.  Along with that claim, 
he submitted April 5 and August 7, 1996 VA clinical records 
showing that he was treated and counseled for PTSD.  

On VA psychiatric examination in November 1996, the veteran's 
pertinent history relative to symptoms and impairment from 
his service-connected PTSD was addressed with considerable 
detail.  On examination, moderate to severe PTSD, 
polysubstance abuse in remission, and dysthymia were 
diagnosed, and Global Assessment of Functioning score 40-45 
was assigned.  

By decision in December 1996 (now on appeal), the RO 
increased the rating of the veteran's service-connected PTSD 
from 0 to 30 percent, effective April 5, 1996; by decision in 
September 1997, the rating of the service-connected PTSD was 
increased from 30 to 70 percent, effective July 10, 1995, the 
date it was factually ascertainable, based on newly submitted 
clinical evidence, that the rating criteria for such 
evaluation had been met.  

In conjunction with the veteran's appeal relative to the 
claim of an earlier effective date for a 70 percent rating of 
the service-connected PTSD, associated with the file 
subsequent to the RO rating decision in December 1996, 
numerous medical and nonmedical records have been submitted, 
including VA medical records from November 1982 to August 
2001, and veteran's testimony at July 1997 and June 2001 RO 
hearings, and a December 2001 Travel Board hearing.  Such 
records reveal, collectively, that he has been impaired by 
PTSD, both socially and industrially, since the early 1980s.  

By decisions in February 1999 and August 2001, the RO 
continued to deny an effective date earlier than July 10, 
1995 for a 70 percent rating of the service-connected PTSD, 
but by August 2001 decision, the RO assigned the veteran's 
PTSD a 30 percent rating from the effective date of the award 
of service connection (May 27, 1983) to July 10, 1995, when 
the 70 percent rating became effective (also, by RO decision 
in August 2000, the veteran was assigned a temporary total 
rating from March 6 through June 2000, based on evidence of 
VA hospitalization in excess of 21 days due to service-
connected PTSD).  The veteran continues to disagree with the 
effective date of award of the 70 percent rating assigned his 
PTSD, contending that such rating should be effective the 
date of the award of service connection.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than July 10, 1995 for the award of 
a 70 percent rating of the service-connected PTSD have not 
been met.  As discussed above, service connection for that 
disability was granted by RO decision in October 1983, 
effective May 27, 1983 (the date of receipt of the service 
connection claim), and a noncompensable rating was assigned.  
Although the veteran initiated timely appeal from that rating 
decision by notice of disagreement filed in January 1984, he 
did not perfect his appeal by filing timely substantive 
appeal following issuance of a statement of the case in 
February 1984.  As he did not perfect an appeal from that 
decision, the October 1983 decision became final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Subsequently, the veteran filed a claim for increased rating 
of his service-connected PTSD in June 1985.  However, as he 
failed to identify or submit any evidence in support of his 
claim, either at the time of the filing of his claim or 
within 1 year after a June 17, 1985 RO request for such 
evidence, his claim was abandoned.  38 C.F.R. § 3.158(a).  
Thus, the effective date of an award of increased rating for 
PTSD, based on any subsequently filed claim for increase, may 
not be prior to June 1985.  See 38 C.F.R. §§ 3.160(e), 
3.400(r).

No further correspondence relative to impairment from the 
service-connected PTSD was received from the veteran until 
the filing of his increased rating claim on September 3, 
1996; along with that claim, medical records dated in April 
and August 1996, were submitted documenting treatment for 
PTSD-related impairment.  Based on the evidence of record, by 
decision in December 1996 (here on appeal), the RO increased 
the rating of his PTSD from 0 to 30 percent, effective April 
5, 1996, the date of the earliest medical record submitted in 
conjunction with the September 1996 increased rating claim.  
However, as additional medical evidence was received, by 
decision in September 1997, the RO increased the rating of 
PTSD to 70 percent, effective July 10, 1995, the date it was 
factually ascertainable that the rating criteria for such 
evaluation had been met.  

As noted above, pursuant to 38 C.F.R. § 3.400(o)(2), the 
effective date of an award of increased compensation will be 
the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of the increased 
rating claim.  In this case, in conjunction with and 
subsequent to the filing of the increased rating claim in 
September 1996, the veteran indicated that he had severe PTSD 
impairment for many years; the medical evidence received 
subsequent to the filing of the increased rating claim, 
documents PTSD-related symptoms as early as 1982.  Such 
evidence is dated significantly more than one year before 
September 1996.  Nevertheless, affording the veteran the 
greatest available benefit, the RO assigned a 70 percent 
rating from July 10, 1995, the earliest date it was factually 
ascertainable that the criteria for such evaluation had been 
met (in addition, affording the veteran a most generous 
consideration, by decision in August 2001, the RO assigned 
the service-connected PTSD a 30 percent rating from May 27, 
1983, the effective date of award of service connection, 
notwithstanding the fact that his increased rating claim was 
received many years after the rating criteria for a 
compensable rating appeared to have been met).  It is clear 
from the foregoing that the veteran has been awarded the 
earliest effective date provided by law.  

	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than July 10, 1995 for a 70 percent 
rating of the service-connected PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


